March 1, 2010 Keith A. O’Connell Securities and Exchange Commission Division of Investment Management Washington, DC 20549 RE: The American Independence Funds Trust SEC File Numbers: 811-21757; 333-124214 – Response to comments on 485A filing submission number 0001324443-09-000088. Dear Mr. O’Connell: This letter provides you with our responses to comments you provided on February 17, 2009 to the 485A filed on December 31, 2009, with respect to the American Independence NestEgg Funds to update the Prospectus and to include Summary Prospectuses for the Funds. COMMENTS Move 2nd paragraph under Investment Objectives/Goals to the Strategy Section for all funds. RESPONSE Change has been made for all Funds. COMMENTS Remove footnote 1. On the last footnote add that the expense limitation may be terminated only with the approval of the Board of Trustees. RESPONSE Footnote 1 has been removed for all Funds and the last footnote has been amended. COMMENT Page 3 After second sentence under Principal Investment Strategies. Clarify second sentence – more debt less equity.
